DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-8, 10-18, 20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 2-5, 12-15 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 4/30/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rennison (US Pub. 2017/0270487) in view of Ben-Hur (Ben-Hur, A. “A User’s Guide to Support Vector Machines”. In: Carugo O., Eisenhaber F. (eds) Data Mining Techniques for the Life Sciences. Methods in Molecular Biology (Methods and Protocols), vol 609. Humana Press. (2010)).
With respect to Claim 1, Rennison teaches a method, comprising: extracting, from an online connection network, digital data comprising target profile data and current profile data; (Fig. 1, paras. 3, 31-33; user inputs search terms or resume into an online job search system to match it with possible jobs. The job search system is an online connection network. The resume is current profile data and the job listing is target profile data. para. 32, 51; extraction of search terms from resume.)
wherein the target profile data is associated with an online submission process; (paras. 31-33; system can search to find the best match for a given situation. User searches for a job by inputting search terms or resume, which is an online submission process that has a plurality of possible outcomes (match/no match/different matches or hired/not hired).)
wherein the current profile data is associated with a node of the online connection network; (paras. 31-33; user submits resume)
, by the active learning process, attribute data that is in the target profile data but is not in the current profile data and (An active learning process will be taught later. paras. 41-43; system uses multiple knowledge databases to store relationships between jobs, titles and skills. Fig. 5, paras. 54-57, 109; a resume is parsed and matched against knowledge bases to determine search criteria, which are used to score matches to job descriptions. Paras. 119-122; system may also compare resumes to available training courses. Paras. 151-158; System performs gap analysis by comparing a user’s resume to the requirements of job descriptions and determining what trainings a user lacks for a given job. The system determines what skills are required (which is a prediction that it has a relationship with a positive outcome) for a given job. See also Ben-Hur, Chapter 13, Section 2, pgs. 224-226 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a function a categorization function. The function takes the form of a hyperplane which separates positive data points from negative data points. A dot product defines the distance between a point and the plane.)
outputting the attribute data for use by a downstream process or an automated digital assistant to determine a digital resource to associate with the node through the online connection network or through an online learning system; (paras. 158-163; Once system determines a gap, the system uses that gap to search the course database to identify courses that match the missing skill. The system then presents the user with books, dvds, or software relating to the missing skill. It could also provide a list of teachers or advertisements related to the skill. Software, dvds, or advertisements are all digital resources and suggest an online learning system.)
(Fig. 2, paras. 36-37; computer system performs method.)
But Rennison does not explicitly teach using an active learning process.
Ben-Hur, however, does teach computing gap data as a measure of a distance between the current profile data and positive outcome boundary data; (Chapter 13, Section 2, pgs. 224-226 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a function a categorization function. The function takes the form of a hyperplane which separates positive data points from negative data points. A dot product defines the distance between a point and the plane. Pgs. 227-229, Fig. 13.2; system uses a margin to find a positive and negative boundary that separates the positive and negative classes.)
Inputting the gap data into an active learning process, (Ch. 13, Sect. 1, pgs. 223-224; Support Vector Machines are trained to correctly classify data. See also pgs. 232-233, 237; trainers to correctly classify the data.)
And, if added to the current profile data, minimizes the distance between the current profile data and the positive outcome boundary data (Chapter 13, Section 2, pgs. 224-226 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a function a categorization function. The function takes the form of a hyperplane which separates positive data points from negative data points. A dot product defines the distance between a point and the plane. Pgs. 227-229, Fig. 13.2; system uses a margin to find a positive and negative boundary that separates the positive and negative classes. See also Rennison, Paras. 151-158; System performs gap analysis by comparing a user’s resume to the requirements of job descriptions and determining what trainings a user lacks for a given job. The system determines what skills are required (which is a prediction that it has a relationship with a positive outcome) for a given job.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Rennison with the active learning process in order to allow a computer to analyze high-dimensional data to determine which data is relevant. (Ben-Hur, Ch. 13, Abstract and Section 1)

With respect to Claim 2, modified Rennison teaches the method of claim 1, and Ben-Hur also teaches comprising, via a model that indicates learned relationships between target profile training data and outcomes of online submission processes, outputting the positive outcome boundary data and non-positive outcome boundary data that differentiates target profile training data associated with positive outcomes of online submission processes similar to the online submission process from target profile training data associated with non-positive outcomes of online submission processes similar to the online submission process. (Chapter 13, Section 2, pgs. 224-225 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a function a categorization function. The function takes the form of a hyperplane which separates positive data points from negative data points.  Pgs. 227-229, Fig. 13.2; system uses a margin to find a positive and negative boundary that separates the positive and negative classes.)


With respect to Claim 3, modified Rennison teaches the method of claim 2, and Ben-Hur also teaches comprising determining minimum gap data by computing a distance representative of a similarity between the current profile data and the positive outcome boundary data. (Ch. 13, Sect. 2, pgs. 224-225 and Sect. 4-4.3, pgs. 227-230; system calculates the perpendicular distance between the point and the boundary. In other words, the system can calculate that a given feature is below the boundary of positive outcomes.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified Rennison teaches the method of claim 3, and Ben-Hur also teaches wherein using the active learning process comprises, for a subset of the target profile data associated with positive outcomes of online submission processes, computing a dot product of the subset and the minimum gap data. (Ch. 13, Sect. 2, pgs. 224-225 and Sections 4-4.3, Pgs. 228-230; system determines the dot product for a vector relative to the boundary.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 5, modified Rennison teaches the method of claim 4, and Ben-Hur also teaches comprising identifying the attribute data by computing the dot product for a plurality target profile data associated with positive outcomes of online submission processes and selecting the attribute data from a particular subset of the target profile data associated with positive outcomes of online submission processes that has a largest dot product of the computed dot products. (Ch. 13, Sections 4-4.3, Pgs. 228-230; the weight of the vector is maximized for the points on the margin, which are the support vectors. In other words, the system determines which features are the critical features. Consequently, one can determine which feature is the critical failure because their weight*distance below boundary is the greatest.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, modified Rennison teaches the method of claim 1, and Ben-Hur also teaches wherein: the active learning process uses a machine-learned model that is created by inputting aggregated skills data to a machine learning process; the aggregated skills data identifies: skills data that is associated with a positive outcome of a plurality of possible outcomes of the online submission process; skills data that is associated with a non-positive outcome of the plurality of possible outcomes of the online submission process. (Chapter 13, Section 2, pgs. 224-225 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a function a categorization function. See also Rennison paras. 41-43; system uses multiple knowledge databases to store relationships between jobs, titles and skills. Fig. 5, paras. 54-57, 109; a resume is parsed and matched against knowledge bases to determine search criteria, which are used to score matches to job descriptions. Paras. 151-158; System performs gap analysis by comparing a user’s resume to the requirements of job descriptions and determining what trainings a user lacks for a given job. The system determines what skills are required (which is a prediction that it has a relationship with a positive outcome) for a given job.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Furhter, Rennison also teaches a computer program product comprising one or more non-transitory computer-readable storage media comprising instructions which, when executed by one or more processors, cause: (para. 36; processor and hard disk drive.)

With respect to Claims 12-15, 20 they are substantially similar to Claims 2-5, 10, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rennison (US Pub. 2017/0270487) in view of Ben-Hur (Ben-Hur, A. “A User’s Guide to Support Vector Machines”. In: Carugo O., Eisenhaber F. (eds) Data Mining Techniques for the Life Sciences. Methods in Molecular Biology (Methods and Protocols), vol 609. Humana Press. (2010)), and further in view of Frank (US Pub. 2007/0259324).

Frank, however, does teach wherein the digital resource comprises one or more of: a digital connection invitation relating to a particular other node of the online connection network, digital video content of the online learning system, a digital communication relating to a virtual classroom, or an output of a chatbot. (Examiner asserts that Rennison teaches this by itself because it teaches presenting an advertisement to the user over a web application, see para. 163. However, in the interests of compact prosecution, Examiner cites Frank, para. 47-49; user may enter a virtual classroom with live video courses. Para. 53; pre-recorded sessions.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Rennison with the digital video content of the online learning system in order to teach users online remotely.

With respect to Claim 7, modified Rennison teaches the method of claim 1, and Ben-Hur also teaches comprising inputting the attribute data and activity data extracted from the online learning system to a machine-learned model, and using the machine-learned model, (First see Rennison, paras. 158-163; Once system determines a gap, the system uses that gap to search the course database to identify courses that match the missing skill. Then see Ben-Hur, Ch. 13, Sect. 1, pgs. 223-224; Support Vector Machines are trained to correctly classify data.)  
The same motivation to combine as the independent claim applies here.

Frank, however, does teach associating the node with a virtual classroom. (First see Rennison, paras. 158-163; Once system determines a gap, the system uses that gap to search the course database to identify courses that match the missing skill. Then see Frank, para. 46-49; user may see topics list and may join classes.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Rennison with the virtual classroom in order to teach users online remotely.

With respect to Claim 8, modified Rennison teaches the method of claim 1, and Ben-Hur also teaches comprising inputting the attribute data and activity data extracted from the online learning system to a machine-learned model, and using the machine-learned model, (First see Rennison, paras. 158-163; Once system determines a gap, the system uses that gap to search the course database to identify courses that match the missing skill. Then see Ben-Hur, Ch. 13, Sect. 1, pgs. 223-224; Support Vector Machines are trained to correctly classify data.)  
The same motivation to combine as the independent claim applies here.
But modified Rennison does not explicitly teach a segment of video content of the online learning system.
(paras. 15, 25; teaching sessions may be pre-recorded video clips.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Rennison with the segment of the video content of the online learning system in order to teach users online remotely.

With respect to Claims 16-18, they are substantially similar to Claims 6-8, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rennison (US Pub. 2017/0270487) in view of Ben-Hur (Ben-Hur, A. “A User’s Guide to Support Vector Machines.” In: Carugo O., Eisenhaber F. (eds) Data Mining Techniques for the Life Sciences. Methods in Molecular Biology (Methods and Protocols), vol 609. Humana Press. (2010)), in view of Friedlander (US Pub. 2007/0276851) and further in view of Duan (US Pub. 2014/0122407).
With respect to Claim 9, modified Rennison teaches the method of claim 1, and Rennison also teaches to generate and output personalized online learning recommendation data (paras. 148, 163; courses are presented to the user as an advertisement or notification via a web application, which is an online learning recommendation data. Examiner asserts that presenting an advertisement data online reads upon the broadest reasonable interpretation of online learning recommendation data, but to the extent it does not Examiner takes official notice of an online learning recommendation data and it would have been obvious to one of ordinary skill prior to the effective filing date to present the data to the user so that the user could learn skills necessary to be qualified for the job in an online, remote learning environment.)
But modified Rennison does not explicitly teach federation.
Friedlander, however, does teach that uses a federated local chaining process including a local model and a server model; within a real-time time interval (paras. 2, 4; federated database system. para. 81; system uses local data for rapid access, but queries for remote data are still accessible by the federated server.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Rennison with the federated process in order to allow for a quick response that is supplemented by additional data that need not be stored locally.
But modified Rennison does not explicitly teach chatbots.
Duan, however, does teach wherein the attribute data is provided to a chatbot; in response to a receiving of a member input by the chatbot. (para. 72; chatbot accepts inputs and provides output responses.)
(Duan, para. 4)

With respect to Claim 19, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pg. 8, that the amendments fix the 112b issues to Claim 2 and similar claims. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 8-10 that the amended independent claims are not obvious over Rennison and Ben-Hur. Specifically, Applicant argues that “The cited portions of Ben-Hun merely indicates that weights of support vectors can be adjusted.” And that “[T]he combination of Rennison and Ben-Hur does not arrive at a solution that provides the advantages outlined in paragraph 18 of Applicant’s specification [highlighting that prior art approaches fail to identify particular skills that are lacking and key determinants of positive outcomes].” Finally, Applicant argues that “There is no suggestion in eight Rennison or Ben-Hur to improve upon Rennison’s matching approach to address this problem.”
Examiner maintains the rejection. Examiner begins with Rennison. Rennison teaches using gap analysis to determine what skills are missing from a resume, see paras. 151-158. In an easy example, if a job requires skills ABCDE, and a job seeker has skills ABD, the Rennison 
Applicant is correct that the instant system is more sophisticated than merely identifying missing skills – it uses past data to determine what skills are the most likely to result in a hire (“computing gap data as a measure of a distance between the current profile data and positive outcome boundary data; [] identifying [] attribute data [that would] minimize the distance between the current profile data and the positive outcome boundary data”). Consequently, the instant system not only determines C and E, but it can determine that obtaining skill C closes the gap far more than obtaining skill E would.
That determination, however, is obvious. Ben-Hur discloses that support vector machines can take previous data to identify a boundary between two classes – a negative and a positive outcome. Fig. 13.2 is most instructive. All of the plus data points in the upper right represent positive outcomes. All of the circle data points in the lower left represent negative outcomes. The computer can be trained through machine learning to fit the best possible (i.e. most descriptive classifier) line between the two sets of data. The system can also identify the relative distance between the points and the decision boundary. In 13.2 those points are circled. Thus Ben-Hur discloses that for a given data set, the gap between a given data point and the boundary can be quantified.
Applying the Ben-Hur technique to the Rennison system would allow the Rennison system to not only output  C and E as gap skills, but would allow the system to determine which skill is causing the distance between the data point (job seeker) and the decision boundary (hiring). In other words, Ben-Hur discloses a technique which, when applied to the Rennison system, would yield the predictable results of determining the relative importance of skills. (see MPEP 2143(I)(D)). Applicant argues that there is no suggestion in Rennison or Ben-Hur to improve upon Rennison’s approach. Examiner disputes this, but regardless a teaching, suggestion or motivation need not explicitly come from the text of the references (see MPEP 2143(I)(G) and KSR v. Teleflex). Rather, the strongest rationale for obviousness is the expectation of some advantage (see MPEP 2144(II)) and one of skill would have recognized that the application of a support vector machine in Ben-Hur could have been applied to the system of Rennison to analyze high-dimensional data to determine which data is relevant (see Ben-Hur, Ch. 13, Abstract and Section 1). Examiner asserts that Rennison posits just such a high-dimensional problem that the Ben-Hur abstract suggests a support vector machine can solve – when there are multiple possible reasons that a positive outcome has not been reached, support vector machines can fit a decision boundary and allow for gap analysis.
Applicant’s arguments are unpersuasive because they either consider only a single reference or consider the references serially in an individual manner rather than asking what was obvious over the combined references at the effective filing date. The argument that there is no textual motivation is, Examiner thinks, factually wrong based on Abstract and Section 1 of Ben-Hur, but regardless applies an incorrect legal standard. Examiner maintains the rejection because the combination of Rennison and Ben-Hur is motivated and would render Claim 1 obvious.
Applicant argues Claim 11 is similar to Claim 1 and Examiner agrees. Applicant does not particularly argue for any dependent claims. Consequently, Examiner maintains the obviousness rejection to all claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/NICHOLAS P CELANI/Examiner, Art Unit 2449